Case 2:21-cr-00138-WSS Document 3 Filed 03/31/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  

UNITED STATES OF AMERICA )
| )
V. ) Criminal No. ql -l 49
) [UNDER SEAL]
KENDRICK B. HARRISON ) (18 U.S.C. §§ 2, 371, 2312, and 2314)
ROBERT J. MILLER )
AMMAR FAIR )
JOQAVIUS WRIGHT ) sara GES
TAZMINE OLIVER ) = i ei
INDICTMENT HAR 37 202)
CLERK U.S. DISTRICT COURT ”
COUNTONE WEST, DIST, OF PENNSYLVANIA
The grand jury charges:

THE CONSPIRACY AND JTS OBJECTS
From in and around July of 2019, and continuing thereafter to in and around March of
2021, in the Western District of Pennsylvania, defendants KENDRICK B. HARRISON, ROBERT
J. MILLER, AMMAR FAIR, JOQAVIUS WRIGHT and TAZMINE OLIVER, and persons
known and unknown to the grand jury, did knowingly and willfully conspire and agree, together
and with each other, to commit offenses against the United States, namely, Interstate
Transportation of Stolen Motor Vehicles, in violation of Title 18, United States Code, Section
2312, and Interstate Transportation of Stolen Property, in violation of Title 18, United States Code,
Section 2314.
MANNER AND MEANS OF THE CONSPIRACY
1. It was part of the conspiracy that defendants KENDRICK B. HARRISON,
ROBERT J. MILLER, AMMAR FAIR, JOQAVIUS WRIGHT and TAZMINE OLIVER agreed

that KENDRICK B. HARRISON and other members of the conspiracy known and unknown to the

grand jury would travel to various locations in North Carolina, South Carolina, Connecticut,
Case 2:21-cr-00138-WSS Document 3 Filed 03/31/21 Page 2 of 5

Kentucky and Pennsylvania in order to steal and transport stolen motor vehicles, and to steal and
transport other stolen property items valued in excess of $5,000.

2. It was further part of the conspiracy that, after stealing the motor vehicles and other
property items, the coconspirators used the stolen motor vehicles to transport the stolen items,
which stolen items would be delivered to defendant ROBERT J. MILLER, at his residence and
property in or around Homosassa, Florida, or at other designated meeting places.

3. It was further part of the conspiracy that defendant ROBERT J. MILLER would
sell the stolen items and use the proceeds of those sales to pay other coconspirators. |

OVERT ACTS

4. | In furtherance of the conspiracy, and to effect the objects of the conspiracy,
defendants KENDRICK B. HARRISON, ROBERT J. MILLER, AMMAR FAIR, JOQAVIUS
WRIGHT and TAZMINE OLIVER, and coconspirators known and unknown to the grand jury,
committed and caused to be committed the following overt acts in the Western District of
Pennsylvania and elsewhere:

a. On or about July 4-5, 2019, defendants KENDRICK B. HARRISON,
JOQAVIUS WRIGHT, AMMAR FAIR and other coconspirators known and unknown to the
grand jury, stole metal and metal products from Central Wire Industries in or around Lancaster,
SC,

b. On or about August 25, 2019, defendant KENDRICK B. HARRISON and
other coconspirators known and unknown to the grand jury stole metal and metal products from

Special Metals Welding Products in or around Newton, NC.
Case 2:21-cr-00138-WSS Document 3 Filed 03/31/21 Page 3 of5

C. On or about March 15, 2020, defendant KENDRICK B. HARRISON and
other coconspirators known and unknown to the grand jury attempted to steal metal and metal
products from Haynes Wire in or around Henderson County, NC.

d. On or about April 11-14, 2020, defendant KENDRICK B. HARRISON and
other coconspirators known and unknown to the grand jury attempted to steal metal and metal
products from Central Wire Industries in or around Lancaster, SC.

e€. On or about September 7, 2020, defendant KENDRICK B. HARRISON
and other coconspirators known and unknown to the grand jury stole metal and metal products
from Ametek in or around Wallingford, CT.

f. On or about October 3, 2020, defendant KENDRICK B. HARRISON and
other coconspirators known and unknown to the grand jury stole a 2017 Freightliner box truck in
or around Crafton, PA.

g. On or about October 4, 2020, defendant KENDRICK B. HARRISON and
other coconspirators known and unknown to the grand jury stole metal and metal products from
Ametek in or around North Strabane Township and Eighty-Four, PA.

h. On or about February 28, 2021, defendant KENDRICK B. HARRISON and
other coconspirators known and unknown to the grand jury stole metal and metal products from
Welding Alloys in or around Florence, KY.

i. In and around the first week of March of 2021, defendants ROBERT J.
MILLER and TAZMINE OLIVER travelled to Georgia to meet with defendant KENDRICK B.

HARRISON and take delivery of the items stolen from Welding Alloys in or around Florence,

KY.

In violation of Title 18, United States Code, Section 371.
Case 2:21-cr-00138-WSS Document 3 Filed 03/31/21 Page 4 of5

COUNT TWO

The grand jury further charges:

On or about October 4-5, 2020, in the Western District of Pennsylvania, and elsewhere,
defendants KENDRICK B. HARRISON and ROBERT J. MILLER did unlawfully transport and
cause to be transported, in interstate commerce, from the Western District of Pennsylvania to a
location in the State of West Virginia, and then eventually to the State of Florida, stolen property
with a value in excess of $5,000, including metal and metal products, stolen from Ametek in or
around North Strabane Township and Eighty-Four PA, knowing the same to have been stolen.

In violation of Title 18, United States Code, Sections 2 and 2314.
Case 2:21-cr-00138-WSS Document 3 Filed 03/31/21 Page 5of5

COUNT THREE

The grand jury further charges:

On or about October 4-5, 2020, in the Western District of Pennsylvania, and elsewhere,
defendants KENDRICK B. HARRISON and ROBERT J. MILLER did unlawfully transport and
cause to be transported, in interstate commerce, from the Western District of Pennsylvania toa
location in the State of West Virginia, a stolen motor vehicle, namely a 2017 Freightliner box
truck, knowing the same to have been stolen.

In violation of Title 18, United States Code, Sections 2 and 2312.

A True Bill,

Féreperson”
STEPHEN R. KAUFMAN

Acting United States Attorney
PA ID No. 42108

 
